EXHIBIT 10.18

 

 

 

REVOLVING LIQUIDITY NOTE AGREEMENT

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1

as Issuer

 

and

 

UBS AG, Stamford branch

as Initial Holder

 

Dated as of March 9, 2006

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

ARTICLE I

Definitions; Rights of Holder

 

Section 1.1

Definitions

 

Section 1.2

Incorporation by Reference

 

Section 1.3

Voting and Consent Rights

 

 

 

ARTICLE II

Funding by Holder of Revolving Liquidity Note

 

Section 2.1

General Funding Obligation

 

Section 2.2

Draw Mechanics

 

Section 2.3

Repayment of Funded Draws

 

Section 2.4

Assignment; Third Party Beneficiaries

 

Section 2.5

Ratings Downgrade

 

 

 

ARTICLE III

Revolving Liquidity Note

 

Section 3.1

Issuance of Revolving Liquidity Note

 

Section 3.2

Terms.

 

Section 3.3

Transfer

 

Section 3.4

No Set-Off

 

 

 

ARTICLE IV

Miscellaneous Provisions

 

Section 4.1

Fees and Expenses

 

Section 4.2

Assignment by Issuer

 

Section 4.3

Amendments to Agreement

 

Section 4.4

Notices

 

Section 4.5

Taxes

 

Section 4.6

Holder’s Nonpetition Covenant

 

Section 4.7

No Proceedings

 

Section 4.8

Severability

 

Section 4.9

Termination

 

Section 4.10

Separate Counterparts

 

Section 4.11

Headings

 

Section 4.12

Limitation on Liability

 

Section 4.13

GOVERNING LAW

 

 


--------------------------------------------------------------------------------



 

                REVOLVING LIQUIDITY NOTE AGREEMENT (this “Agreement”), dated as
of March 9, 2006, by and between THE NATIONAL COLLEGIATE STUDENT LOAN TRUST
2006-1, a Delaware statutory trust, as issuer (the “Issuer”) of the revolving
liquidity note (the “Revolving Liquidity Note”) issued hereunder, and UBS AG,
Stamford branch, incorporated and domiciled in Switzerland and operating under
Swiss Company Law and Swiss Federal Banking Law as an Aktiengesellschaft, acting
through UBS AG, Stamford branch ("UBS AG"), as the initial holder of the
Revolving Liquidity Note.

 

W I T N E S S E T H:

WHEREAS, the Issuer is issuing Class A-1 Notes (the “Class A-1 Notes”), Class
A-2 Notes (the “Class A-2 Notes”), Class A-3 Notes (the “Class A-3 Notes”),
Class A-4 Notes (the “Class A-4 Notes”), Class A-5 Notes (the “Class A-5
Notes”), Class A-IO Notes (the “Class A-IO Notes”, and, together with the Class
A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the Class A-4 Notes and the
Class A-5 Notes, the “Class A Notes”), Class B Notes (the “Class B Notes”) and
Class C Notes (the “Class C Notes” and together with the Class A Notes and the
Class B Notes, the “Notes”) pursuant to the Indenture dated as of March 1, 2006
(as amended and supplemented from time to time, the “Indenture”), between the
Issuer and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”);

WHEREAS, the Issuer desires to enter into a credit and liquidity enhancement
arrangement that will provide reserves for the coverage of certain required
payments on, expenses related to and interest on the Notes in the event that
Available Funds and any amounts on deposit in the Reserve Account that are
available to be paid in respect thereof to Noteholders and holders of rights to
payment senior to or pari passu with those held by the Noteholders (“Senior
Payees”) on any Distribution Date are insufficient to fund such payments;

WHEREAS, UBS AG is willing to provide such credit and liquidity enhancement on
the terms described herein against delivery to it of the Revolving Liquidity
Note evidencing the obligation of the Issuer to repay amounts so funded on the
terms set forth herein and in the Revolving Liquidity Note;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

 

Definitions; Rights of Holder

Section 1.1        Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the
Indenture.

Section 1.2        Incorporation by Reference. All of the provisions of the
Indenture are hereby incorporated herein by reference as if fully set forth
herein. It is the intention of all parties to this Agreement that the holder of
the Revolving Liquidity Note (the “Holder”) shall avail itself of and shall
receive the benefit of all of the covenants and the representations and

 


--------------------------------------------------------------------------------



warranties made by the Issuer in Article III of the Indenture, to the extent
applicable, and that the Holder is entitled to exercise the same rights and
remedies correlative therewith with respect to the Issuer as specified in
Article V of the Indenture. Additionally, all such cure periods and remedial
rights of the Issuer under the Indenture shall be applicable hereto as well. The
parties hereto intend further that the Holder receive the benefit of any
additional representations and warranties, covenants or conditions precedent
contained in the Indenture, even if not specified by section or article in this
paragraph or in this Agreement. In the event of a conflict between this
Agreement and the Indenture, this Agreement shall control. Moreover, the duties
of the Indenture Trustee with respect to the Notes under Article VI of the
Indenture shall be applicable to the Revolving Liquidity Note issued hereunder.
The Holder shall be included as addressee on any Opinions of Counsel or
Officer’s Certificates issued pursuant to Sections 8.05, 9.01, 11.01 and 11.02
of the Indenture and shall be permitted to request compliance certificates in
the manner set forth in Sections 11.01 and 11.02 of the Indenture that relate in
any way to the matters covered in this Agreement in the reasonable sole
discretion of the Holder. This Agreement is a Basic Document as defined in the
Indenture.

Section 1.3        Voting and Consent Rights.    If and for so long as there
shall be any Drawn Amount (defined below) outstanding under the Revolving
Liquidity Note, such amounts shall constitute Outstanding Amounts under the
Indenture as if the Holder were an Interested Noteholder, and the Holder shall
be entitled to vote and consent in all instances under the Indenture in which
the Interested Noteholders are entitled to so vote or consent, as the case may
be, including rights to consent to amendments or supplements to the
Indenture, and rights to consent to the provision of instructions to the
Indenture Trustee upon the occurrence of an Event of Default. The Holder’s
voting and consent rights described herein shall be in direct proportion to the
ratio of the amount of such outstanding Drawn Amount to the Outstanding Amount
of any applicable Classes of Notes outstanding under the Indenture.

ARTICLE II

 

Funding by Holder of Revolving Liquidity Note

Section 2.1       General Funding Obligation. Pursuant to Sections 8.08 and 8.09
of the Indenture, on each Determination Date, the Indenture Trustee shall
calculate the amount, if any, by which the amounts to be distributed in respect
of interest on the Notes and payments of higher or equal priority thereto or
therewith, as the case may be, pursuant to Sections 8.02(d) and 5.04, to the
extent applicable, of the Indenture exceed the amount of Available Funds that
will be available to make such payments (such event a “Shortfall Draw Event”)
and will determine whether amounts on deposit in the Reserve Account, if any,
that are available therefor will be sufficient to fund such payments on the
related Distribution Date. If, in accordance with the Indenture, the Indenture
Trustee has determined that Available Funds and amounts on deposit in the
Reserve Account that will be available to make such payments will be
insufficient therefor, then the Indenture Trustee on behalf of the Issuer will
have the right to request that the Holder fund such shortfall pursuant to a
Shortfall Draw Event (a “Draw Request”); provided, that the Holder will not be
obligated to fund any such shortfall to the extent that the aggregate of the
funded amounts hereunder (each a “Draw”) not previously repaid or the aggregate
of such Draws together with any amounts that would be funded pursuant to the
funding of such pending Draw Request exceeds or would exceed the Maximum
Liquidity Note Amount (defined below) at such

 


--------------------------------------------------------------------------------



time (the parties hereto agreeing that interest and fees accrued on the
Revolving Liquidity Note as described herein will be considered an amount funded
by the Holder for purposes of such calculation). The Holder is not obligated to
fund any Draw so long as any Event of Default, other than any Event of Default
specified in Section 5.01(iii) of the Indenture, has occurred and continues.
“Maximum Liquidity Note Amount” means, at any time, the lesser of (a)
$65,000,000 or (b) the Required Reserve Amount less the amount of cash in the
Reserve Account immediately prior to the date on which such determination is
being made; provided, that the Maximum Liquidity Note Amount shall never be
greater on any such Distribution Date than the Maximum Liquidity Note Amount on
any preceding Distribution Date. If the aggregate amount of funds on deposit in
the Reserve Account and the Maximum Liquidity Note Amount on any Distribution
Date, beginning with the March 2007 Distribution Date, exceeds the Required
Reserve Amount for such Distribution Date, then the Maximum Liquidity Note
Amount shall be reduced by such excess, until the Maximum Liquidity Note Amount
equals zero. The “Undrawn Amount” of the Revolving Liquidity Note at any time is
an amount equal to the Maximum Liquidity Note Amount less an amount equal to the
aggregate of all amounts funded pursuant to any previous Draw Requests (as
defined in Section 2.2) that have not yet been repaid pursuant to Section 2.4
(the parties hereto agreeing that interest and fees accrued on the Revolving
Liquidity Note as described herein will be considered an amount funded by the
Holder for purposes of such calculation, and any amount paid by the Issuer in
respect of such accrued interest and fees will be considered to increase the
Undrawn Amount). The “Drawn Amount” of the Revolving Liquidity Note is an amount
equal to the aggregate of all amounts funded pursuant to any previous Draw
Requests that have not yet been repaid by the Issuer (it being understood that
interest and fees accrued on the Revolving Liquidity Note will be considered an
amount funded by the Holder for the purposes of such calculation).

Section 2.2        Draw Mechanics. (a)  Not fewer than three (3) Business Days
prior to the relevant Distribution Date (on the relevant Determination Date), in
the case of a Draw described in Section 2.1, the Issuer, by action of the
Indenture Trustee (following the assignment of this Agreement to the Indenture
Trustee pursuant to Section 2.4 and until the Indenture terminates in accordance
with its provisions), may deliver a written request (each such request, a “Draw
Request”) for funds in the amount of the shortfall described in Section 2.1. Any
such Draw Request shall be delivered in .pdf format by electronic mail to the
following address: DL-resifunding@ubs.com, Attention: Marc Ferrante, Subject:
National Collegiate Student Loan Trust 2006-1 Revolving Liquidity Note Draw
Request. Not later than 2:00 p.m. on the Business Day following delivery of any
Draw Request, the Holder will fund the indicated draw by wire transfer of
immediately available funds to the Collection Account.

(b)          In the event of a Ratings Downgrade, defined and set forth in
Section 2.5, the Issuer, by action of the Indenture Trustee, may deliver to the
Holder a Draw Request for the Maximum Liquidity Note Amount, delivered in
accordance with the instructions set forth in Section 2.2(a). Not later than
2:00 p.m. on the Business Day following delivery of any Draw Request, the Holder
will fund the indicated draw by wire transfer of immediately available funds to
the Collection Account.

(c)          The Holder shall have no further obligation to fund draws on the
Revolving Liquidity Note pursuant to Section 2.1 of this Agreement or the
Indenture after the Notes have

 


--------------------------------------------------------------------------------



been paid in full or redeemed pursuant to the Indenture. On the December 2013
Distribution Date, the Maximum Liquidity Note Amount will be permanently reduced
to zero.

Section 2.3        Repayment of Funded Draws. Subject to the following
provisions of this Section 2.3, the Issuer is obligated to repay all funded
Draws together with interest accrued on the daily outstanding balance of the
aggregate of all funded Draws from the date made until the date all funded Draws
are repaid at the rate of one-month LIBOR plus 0.20%. The parties hereto (and
the assignees and third-party beneficiaries hereof, by accepting the assignment
of this Agreement as contemplated in Section 2.4 hereof) agree that Draws will
be repaid in part or in whole on any and each succeeding Distribution Date, to
the extent amounts are available therefor, in accordance with the provisions of
Section 8.02(d) or 5.04 of the Indenture, and interest accrued on the daily
outstanding amount of all funded Draws, and all accrued fees due the Holder will
be payable on and after the Distribution Date on which all funded Draws are
repaid and to the extent amounts are available therefor in accordance with the
provisions of Section 8.02(d) or 5.04 of the Indenture. Notwithstanding any
other provision of this Agreement, interest on the Revolving Liquidity Note and
all accrued fees due the Holder shall be paid monthly, in arrears. Payments to
the Holder in respect of funded Draws or accrued interest and fees will be made
by wire transfer of immediately available funds to the following account, or
such other account designated by the Holder in writing:

 

JPMorgan Chase

UBS Branch

ABA #:

021 000 021

Account #:

066 617 111

Ref:

First Marblehead

Attn:

Chris Curreri

 

Section 2.4       Assignment; Third Party Beneficiaries. The parties hereto
acknowledge and agree that:

(a)          The right to receive amounts funded by the Holder under the
Revolving Liquidity Note and all other rights of the Issuer under this Agreement
will be assigned by the Issuer to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders and Senior Payees, and that the
Indenture Trustee, on behalf of the Noteholders and Senior Payees, and such
Noteholders and Senior Payees, are intended to be third-party beneficiaries of
this Agreement from and after such assignment and until the Indenture is
terminated in accordance with its terms. In addition, the Holder expressly
acknowledges that, pursuant to the Indenture, the Indenture Trustee will
exercise its right to request funds hereunder in every circumstance when such
request may be made in accordance with the terms of this Agreement.

(b)          The obligation of UBS AG, as holder of the Revolving Liquidity Note
under this Agreement, to fund Draws as and when requested by the Issuer or
Indenture Trustee may be assigned at any time by UBS AG to a Permitted Assignee,
and such Permitted Assignee is intended to be a third-party beneficiary of this
Agreement from and after such assignment and until all amounts due under the
Revolving Liquidity Note have been paid in full and this Agreement and the
Indenture are terminated in accordance with their terms. “Permitted

 


--------------------------------------------------------------------------------



Assignee” means an Affiliate of UBS AG, so long as such Affiliate has at the
time of assignment: (i) a short-term unsecured debt rating of F1+ by Fitch, P-1
by Moody’s and A-1+ by S&P (or in either case, such lower ratings as may be
permitted by Fitch, Moody’s and S&P, respectively), and (ii) a long-term
unsecured debt rating of Aa3 by Moody’s (or in either case, such lower ratings
as may be permitted by Moody’s).

(c)          Nothing in this Agreement or in the Revolving Liquidity Note,
whether express or implied, shall be construed to give to any Person other than
the Holder and the Issuer any legal or equitable right, remedy or claim under or
in respect of this Agreement or the Revolving Liquidity Note, or any covenants,
conditions or provisions contained herein or therein.

(d)          All references herein to “Holder” shall refer to the initial Holder
and any Permitted Assignee who becomes a holder of the Revolving Liquidity Note
pursuant to the terms hereof, and all such references to “Holder” shall apply
equally and with identical force and effect to any such Permitted Assignee who
becomes a holder of the Revolving Liquidity Note as to the initial Holder

Section 2.5        Ratings Downgrade.    If the Holder’s short-term unsecured
debt rating falls below F1+ by Fitch, A-1+ by S&P or P-1 by Moody’s, or if the
Holder’s long-term unsecured debt rating shall fall below Aa3 by Moody’s, or if
the Holder shall fail to fund any amount properly drawn hereunder, subject to
applicable grace periods (each of the foregoing, a “Ratings Downgrade”), then,
within 30 days after the expiration of such applicable grace period, the
Indenture Trustee will be required to (i) substitute the Holder for a similar
provider whose long-term unsecured debt rating is Moody’s Aa3 or higher and
whose short-term unsecured debt ratings are F1+ by Fitch, A-1+ by S&P and P-1 by
Moody’s, and (ii) if no substitute provider can be obtained on terms
substantially similar to those contained herein, demand payment of the entire
undrawn amount of the Maximum Liquidity Note Amount available on the related
Distribution Date, which amounts, if funded, will be deposited into the Reserve
Account and will be applied, as necessary, to fund any shortfall which has
occurred pursuant to a Shortfall Draw Event. Funds deposited into the Reserve
Account pursuant to this Section 2.5 shall be invested by the Indenture Trustee,
pursuant to written instructions by the Issuer, in Eligible Investments. In the
event of a funded Draw in the amount of the Maximum Liquidity Note Amount,
pursuant to this Section 2.5, the Holder or any other Person shall have no
further obligation to fund any Draw Requests made hereunder.

ARTICLE III

 

Revolving Liquidity Note

Section 3.1        Issuance of Revolving Liquidity Note. On the date hereof, the
Issuer will execute and deliver to the Holder, and the Owner Trustee will
authenticate, a physical certificate evidencing the Revolving Liquidity Note,
substantially in the form of Exhibit A hereto. Each Revolving Liquidity Note
issued hereunder will evidence the repayment obligations of the Issuer set forth
in Section 2.3 hereof and the funding obligations of the Holder thereof set
forth in Section 2.1 hereof, and will be dated the date of its issuance.

 

Section 3.2

Terms.

 

 


--------------------------------------------------------------------------------



 

(a)          Upon issuance, the initial Undrawn Amount of the Revolving
Liquidity Note shall be $65,000,000. The Undrawn Amount will be reduced by the
amount of each Draw funded by the Holder and increased by amounts repaid to the
Holder pursuant to Section 2.3 up to a maximum of the Maximum Liquidity Note
Amount, including monthly interest and fees to be paid by the Issuer on the
Revolving Liquidity Note.

(b)          As noted above in section 2.1, if the aggregate amount of funds on
deposit in the Reserve Account and the Maximum Liquidity Note Amount on any
Distribution Date, beginning with the March 2007 Distribution Date, exceeds the
Required Reserve Amount for such Distribution Date, then the Maximum Liquidity
Note Amount shall be reduced by such excess, until the Maximum Liquidity Note
Amount equals zero. Interest will accrue on the average daily outstanding Drawn
Amount from and including the date of any Draw to but excluding the date on
which the Drawn Amount is reduced to zero.

 

(c)

The Revolving Liquidity Note shall be secured by the Trust estate.

Section 3.3       Transfer. Prior to the termination of the Indenture, the
Holder may not transfer, assign or convey the Revolving Liquidity Note or this
Agreement unless: (i) the purported transferee, assignee or recipient of such
conveyance has executed a written agreement to be bound by all of the terms and
provisions of this Agreement; (ii) such action shall not, as evidenced by an
Opinion of Counsel delivered to the Owner Trustee and the Indenture Trustee,
adversely affect in any material respect the interests of any Noteholder or
Senior Payee; (iii) the Rating Agency Condition has been satisfied; and (iv) the
purported transferee, assignee or recipient of such conveyance is a “domestic
corporation” within the meaning of Section 7701(a)(30)(C) of the Code that has
not made the election under Section 1362(a)(1) of the Code to be treated as an S
corporation; provided, however, that an assignment to a Permitted Assignee need
not comply with the conditions set forth in clauses (ii) and (iii) above. The
Revolving Liquidity Note may not be transferred, assigned or conveyed in part;
any transfer, conveyance or assignment must be a transfer, conveyance or
assignment of 100% of the Revolving Liquidity Note. The Issuer will maintain a
register in which it will record the name and contact information for each
Holder. No transfer, assignment or conveyance of the Revolving Liquidity Note
will be effective prior to notice to the Issuer and the Indenture Trustee and
recordation by the Issuer thereof in such register.

No transfer of the Revolving Liquidity Note shall be effective unless the
Indenture Trustee has received a certification from the transferee to the effect
that such transferee is not an “employee benefit plan” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not such employee benefit plan is subject to the
provisions of Title I of ERISA (including, without limitation, government and
foreign plans), (b) a “plan” described in Section 4975(e)(1) of the Code, or (c)
any entity whose underlying assets include “plan assets” by reason of any such
employee benefit plan’s or other plan’s investment in such entity (including,
without limitation, group trusts, bank collective investment trusts, insurance
company separate accounts and certain insurance company general accounts) (each,
a “Benefit Plan Investor”).

Section 3.4        No Set-Off. Without affecting the provisions of this
Agreement requiring the calculation of payment amounts, all payments under this
Agreement will be made without

 


--------------------------------------------------------------------------------



set-off or counterclaim, and the parties hereto waive any right of set-off or
counterclaim that any such party may have at law or equity.

ARTICLE IV

 

Miscellaneous Provisions

Section 4.1        Fees and Expenses. Fees and expenses due the initial Holder
hereunder are set forth in that certain Liquidity Note Fee Letter, dated as of
the date hereof, by and between the initial Holder and the Issuer.

Section 4.2        Assignment by Issuer. The Holder hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders and Senior Payees of all right, title and interest of the Issuer
and/or the assignment of any or all of the Issuer’s rights and obligations
hereunder to the Indenture Trustee.

Section 4.3        Amendments to Agreement. (a) Any term or provision of this
Agreement may be amended by the Issuer and the Holder with prior notice to each
Rating Agency but without the consent of the Indenture Trustee, any Noteholder
or Senior Payee, or the Owner Trustee; provided, that such amendment shall not,
as evidenced by an Officer’s Certificate of the Depositor delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Noteholders or Senior Payees, the Indenture Trustee or the
Owner Trustee; provided, further, that any amendment entered into pursuant to
this Section 4.3(a) shall not materially change the permitted activities of the
Issuer and the Holder.

(b)          Any term or provision of this Agreement may be amended by the
Issuer and the Holder with prior notice to each Rating Agency but without the
consent of the Indenture Trustee, any Noteholder or Senior Payee, the Owner
Trustee or any other Person to add, modify or eliminate any provisions as may be
necessary or advisable in order to enable the Issuer, the Holder or any of their
Affiliates to comply with or obtain more favorable treatment under any law or
regulation or any accounting rule or principle, provided that such amendment
does not, as evidenced by an Officer’s Certificate of the Depositor delivered to
the Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of Noteholders or Senior Payees; provided, further that the Rating
Agency Condition shall have been satisfied; and provided, further that any
amendment entered into pursuant to this Section 4.3(b) shall not significantly
change the permitted activities of the Issuer and the Holder.

(c)          This Agreement may also be amended from time to time by the Issuer
and the Holder with prior notice to each Rating Agency and with the consent of
the holders of a majority of the Outstanding Amount of the Class A Notes for the
purpose of adding any provisions to or changing in any manner, or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders and/or Senior Payees. Consent of the Noteholders and/or
Senior Payees will not be necessary to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and/or Senior Payees provided for in this
Agreement) and of evidencing the authorization of the execution

 


--------------------------------------------------------------------------------



thereof by Noteholders and/or Senior Payees will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Depository Agreement.

(d)          Prior to the execution of any amendment to this Agreement, the
Issuer or the Holder shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment or consent, the Issuer or the Holder shall furnish a copy of such
amendment or consent to each Rating Agency and the Indenture Trustee.

(e)          Prior to the execution of any amendment to this Agreement, the
Holder shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Holder may, but shall not be
obligated to, enter into any such amendment which adversely affects the Holder’s
own rights, duties or immunities under this Agreement. Furthermore,
notwithstanding anything to the contrary herein, this Agreement may not be
amended in any way that would adversely affect the Holder’s rights, privileges,
indemnities, duties or obligations under this Agreement or otherwise without the
prior written consent of the Holder.

Section 4.4        Notices. All demands, notices, communications and
instructions upon or to the Issuer, the initial Holder, the Owner Trustee, the
Indenture Trustee or the Rating Agencies under this Agreement shall be in
writing, personally delivered or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt if addressed
in each case as specified in Section 11.04 of the Indenture; or, as to each of
the foregoing, at such other address as shall be designated by written notice to
the other parties, provided, that any such demands, notices, communications and
instructions relating to the initial Holder shall be delivered, in addition to
any party specified above, in the manner specified above, to:

 

Prakash B. Wadhwani

 

 

Director

 

 

Asset Backed Finance

 

 

UBS Securities LLC

 

 

1285 Avenue of the Americas, 11th Floor

 

New York, New York 10019

 

 

Phone: (212) 713-3983

 

 

Fax: (212) 713-7999

 

 

E-mail: prakash.wadhwani@ubs.com

 

 

Section 4.5       Taxes. (a) Article 2.13 of the Indenture is hereby
incorporated by reference and, pursuant thereto and hereto, all obligations of
the Issuer hereunder shall be treated for tax purposes as indebtedness of the
Issuer.

(b)          Any and all payments by or on account of any obligation of the
Issuer hereunder shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided, that if the
Issuer shall be required by applicable requirements of law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum

 


--------------------------------------------------------------------------------



payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Holder receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Issuer shall make such
deductions and (iii) the Issuer shall timely pay the full amount deducted to the
relevant governmental authority in accordance with applicable requirements of
law. For purposes of this section. “Indemnified Taxes” shall mean any taxes
other than: taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
branch profits taxes imposed on it, by a jurisdiction (or any political
subdivision thereof) as a result of the recipient being organized or having its
principal office or, in the case of any Holder, its applicable lending office,
in such jurisdiction; and “Other Taxes” shall mean all present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

(c)          Without limiting the provisions of paragraph (b) above, the Issuer
shall timely pay any Other Taxes to the relevant governmental authority in
accordance with applicable requirements of law.

(d)          The Issuer shall indemnify the Holder within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Holder and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant governmental authority. A certificate as to
the amount of such payment or liability delivered to the Issuer by the Holder
shall be conclusive absent manifest error.

(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Issuer to a governmental authority, the Issuer shall deliver
to the Holder the original or a certified copy of a receipt issued by such
governmental authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Holder.

(f)           All such distributions for indemnified amounts hereunder shall be
in accordance with the priorities set forth in Sections 8.02(d) and 5.04 of the
Indenture, as applicable.

Section 4.6        Holder’s Nonpetition Covenant. Notwithstanding any prior
termination of this Agreement, the Holder will not, prior to the date which is
one year and one day after the termination of this Agreement with respect to the
Issuer, acquiesce, petition or otherwise invoke or cause the Issuer to invoke
the process of any court or Government Authority for the purpose of commencing
or sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of the property of either of them, or ordering the winding up
or liquidation of the affairs of the Issuer.

 


--------------------------------------------------------------------------------



 

Section 4.7        No Proceedings. There is no action, suit or proceeding before
or by any court or governmental agency or body, domestic or foreign, now
pending, or to the Holder’s knowledge, threatened, against or affecting the
Holder: (i) asserting the invalidity of this Agreement or the Revolving
Liquidity Note, (ii) seeking to prevent the issuance of the Revolving Liquidity
Note or the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Holder of its obligations under, or the
validity or enforceability of, this Agreement, or (iv) relating to the Holder
and which might adversely affect the federal income tax attributes of the Issuer
or the Revolving Liquidity Note.

Section 4.8       Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 4.9      Termination. This Agreement shall terminate when all
obligations outstanding under the Revolving Liquidity Note have been satisfied
in full. Any indemnity and other applicable provisions, however, shall survive
such satisfaction of the Revolving Liquidity Note obligations, to the extent
applicable.

Section 4.10     Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

Section 4.11      Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 4.12      Limitation on Liability. Notwithstanding anything contained
herein to the contrary, this Agreement has been countersigned by Wilmington
Trust Company not in its individual capacity, but solely in its capacity as
Owner Trustee on behalf of the Issuer. In no event shall Wilmington Trust
Company in its individual capacity have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered by the Holder, or
prepared by the Holder for delivery by the Owner Trustee on behalf of the
Issuer, pursuant hereto, as to all of which recourse shall be had solely to the
assets of the Issuer. For all purposes of this Agreement, in the performance of
its duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

Section 4.13      GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[Remainder of this page intentionally left blank]

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer and the initial Holder have caused this Agreement
to be duly executed by their respective officers as of the day and year first
above written.

UBS AG, Stamford branch, as Holder

 

 

By:

/s/ Per Dyrvik

Name:

Per Dyrvik

Title:

FCD/Managing Director

 

 

 

 

UBS AG, Stamford branch, as Holder

 

 

 

 

By:

/s/ Henry Friedrich

Name:

Henry Friedrich

Title:

FCD/Executive Director

 

 

 

 

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1, as Issuer

 

By:

WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Owner Trustee

 

 

By:

/s/ Michele C. Harra

Name:

Michele C. Harra

Title:

Financial Services Officer

 

 

 

 

US BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

 

 

 

By:

/s/ Vaneta I. Bernard

Name:

Vaneta I. Bernard

Title:

Vice President

 

 

 


--------------------------------------------------------------------------------



 

EXHIBIT A

FORM OF REVOLVING LIQUIDITY NOTE

THIS REVOLVING LIQUIDITY NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION IN RELIANCE ON
EXEMPTIONS PROVIDED BY THE 1933 ACT AND SUCH STATE OR FOREIGN SECURITIES LAWS.
NO RESALE OR OTHER TRANSFER OF THIS REVOLVING LIQUIDITY NOTE SHALL BE MADE
EXCEPT IN COMPLIANCE WITH SECTION 3.3 OF THE REVOLVING LIQUIDITY NOTE AGREEMENT
AND EITHER (i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT OR (ii) IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS.

THE PRINCIPAL OF THIS REVOLVING LIQUIDITY NOTE IS PAYABLE SOLELY FROM FUNDS
AVAILABLE THEREFOR PURSUANT TO SECTIONS 8.02(d) AND 5.04 OF THE INDENTURE
REFERRED TO HEREIN. THE HOLDER HEREOF IS REQUIRED TO FUND CERTAIN DRAWS
REQUESTED BY THE ISSUER HEREOF (OR BY CERTAIN OTHER PERSONS REFERRED TO HEREIN)
UP TO A MAXIMUM PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME OF THE MAXIMUM
LIQUIDITY NOTE AMOUNT AT SUCH TIME. THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
REVOLVING LIQUIDITY NOTE AT ANY TIME MAY BE LESS THAN SUCH MAXIMUM AMOUNT. THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS REVOLVING LIQUIDITY NOTE AT ANY TIME MAY
NOT EXCEED $65,000,000. REPAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
REVOLVING LIQUIDITY NOTE, AND OF INTEREST ACCRUED HEREON AND FEES RELATED
HERETO, IS SUBJECT TO THE AVAILABILITY OF FUNDS FOR SUCH PURPOSE AS SET FORTH IN
SECTIONS 8.02(d) AND 5.04 OF THE INDENTURE REFERRED TO HEREIN.

THIS REVOLVING LIQUIDITY NOTE IS NOT AN OBLIGATION OF, AND WILL NOT BE INSURED
OR GUARANTEED BY, ANY GOVERNMENTAL AGENCY, UBS AG, THE OWNER TRUSTEE, THE
INDENTURE TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.

THIS REVOLVING LIQUIDITY NOTE, OR A BENEFICIAL INTEREST HEREIN, MAY NOT BE
TRANSFERRED UNLESS THE INDENTURE TRUSTEE HAS RECEIVED (I) (A) A CERTIFICATE FROM
THE TRANSFEREE TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”), WHETHER OR NOT SUCH EMPLOYEE BENEFIT PLAN IS
SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA (INCLUDING, WITHOUT LIMITATION,
GOVERNMENT AND FOREIGN PLANS), (B) A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY SUCH EMPLOYEE
BENEFIT PLAN’S OR OTHER PLAN’S

 


--------------------------------------------------------------------------------



INVESTMENT IN SUCH ENTITY (INCLUDING, WITHOUT LIMITATION, GROUP TRUSTS, BANK
COLLECTIVE INVESTMENT TRUSTS, INSURANCE COMPANY SEPARATE ACCOUNTS AND CERTAIN
INSURANCE COMPANY GENERAL ACCOUNTS) (EACH, A “BENEFIT PLAN INVESTOR”), AND (II)
A CERTIFICATE TO THE EFFECT THAT IF THE TRANSFEREE IS A PARTNERSHIP, GRANTOR
TRUST OR S CORPORATION FOR FEDERAL INCOME TAX PURPOSES (A “FLOW-THROUGH
ENTITY”), ANY REVOLVING LIQUIDITY NOTES OWNED BY SUCH FLOW-THROUGH ENTITY WILL
REPRESENT LESS THAN 50% OF THE VALUE OF ALL THE ASSETS OWNED BY SUCH
FLOW-THROUGH ENTITY AND NO SPECIAL ALLOCATION OF INCOME, GAIN, LOSS, DEDUCTION
OR CREDIT FROM SUCH REVOLVING LIQUIDITY NOTES WILL BE MADE AMONG THE BENEFICIAL
OWNERS OF SUCH FLOW-THROUGH ENTITY.

IN ADDITION, NO RESALE OR OTHER TRANSFER OF THIS REVOLVING LIQUIDITY NOTE OR ANY
INTEREST THEREIN SHALL BE PERMITTED UNLESS IMMEDIATELY AFTER GIVING EFFECT TO
SUCH RESALE OR OTHER TRANSFER, THERE WOULD BE FEWER THAN 100 REVOLVING LIQUIDITY
NOTEHOLDERS.

NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1

REVOLVING LIQUIDITY NOTE

Representing a Maximum Amount of

Funded Draws outstanding at any

time not to exceed $65,000,000

This certifies that UBS AG (the “Holder”) is the registered owner of this
Revolving Liquidity Note representing the right to receive the payment of
certain Draws funded as described in the Revolving Liquidity Note Agreement (the
“Revolving Liquidity Note Agreement”) dated as of March 9, 2006, between The
National Collegiate Student Loan Trust 2006-1, as issuer (the “Issuer”), and UBS
AG, Stamford branch, as initial Holder hereof. Capitalized terms used herein and
not defined herein shall have the meanings ascribed thereto in the Revolving
Liquidity Note Agreement.

This Revolving Liquidity Note represents a 100% undivided interest in the right
of the Holder to receive repayment in full of the aggregate amount of funded
Draws and interest accrued thereon as and to the extent such amounts are payable
in accordance with the Revolving Liquidity Note Agreement. All of the provisions
of the Revolving Liquidity Note Agreement and the Indenture are incorporated
herein by reference and comprise integral parts of this Revolving Liquidity
Note. The following summary of certain provisions thereof is not and does not
purport to be complete. By its acceptance hereof, the Holder assents to and is
bound by the terms, provisions and conditions of the Revolving Liquidity Note
Agreement, including the provisions thereof (i) setting forth the obligation of
the Holder of this Revolving Liquidity Note to fund Draws as and when properly
requested pursuant to Article II thereof, and (ii) specifying that this
Revolving Liquidity Note is secured only by certain assets of the Issuer and is
payable only from certain collections in respect thereof that are available for
such purpose in accordance with the priority of payments set forth in Sections
8.02(d) and 5.04 of the Indenture.

 


--------------------------------------------------------------------------------



 

Subject to the more detailed provisions concerning payments to be made to the
Holder of the Revolving Liquidity Note set forth in the Revolving Liquidity Note
Agreement and the Indenture, generally, repayment of Draws previously funded by
the Holder of the Revolving Liquidity Note, and interest accrued thereon as
described below, and fees with respect thereto, will be made on each
Distribution Day, to the extent funds are available therefor.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Holder of this Revolving Liquidity Note under the Revolving
Liquidity Note Agreement or other writing delivered in connection herewith or
therewith, against (i) the Indenture Trustee or the Owner Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Issuer, or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee or the Owner Trustee in its individual capacity
or other owner of a beneficial interest in the Issuer, the Owner Trustee or the
Indenture Trustee or of any successor or assign of the Indenture Trustee or the
Owner Trustee in its individual capacity, except as any such Person may have
expressly agreed (it being understood that the Indenture Trustee and the Owner
Trustee, in their capacities as such, have no such obligations in their
individual capacity) and except that any such partner, owner or beneficiary
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.

By its acceptance of this Revolving Liquidity Note, the Holder agrees that it
will not, prior to the date which is one year and one day after the termination
of the Revolving Liquidity Note Agreement with respect to the Issuer, acquiesce,
petition or otherwise invoke or cause the Issuer to invoke the process of any
court or government authority for the purpose of commencing or sustaining a case
against the Issuer under any federal or state bankruptcy, insolvency or similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Issuer.

THIS REVOLVING LIQUIDITY NOTE SHALL BE CONSTRUED IN ACCOR-DANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer has caused this Revolving Liquidity Note to be
duly executed.

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1, as Issuer

 

By:

WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Owner Trustee

 

 

By:

 

Name:

 

Title:

 

 

 

 

Dated:

March 9, 2006

 

 


--------------------------------------------------------------------------------



 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Revolving Liquidity Note designated above and referred to in the
within-mentioned Revolving Liquidity Note Agreement.

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1, as Issuer

 

By:

WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Owner Trustee

 

 

By:

 

Name:

 

Title:

 

 

 

 

Dated:

March 9, 2006

 

 


--------------------------------------------------------------------------------



 

EXHIBIT B

FORM OF REVOLVING LIQUIDITY NOTE DRAW REQUEST

The National Collegiate Student Loan Trust 2006-1

[___________________________]

[___________________________]

[___________________________]

 

[___________________________]

[___________________________]

[___________________________]

Attn:

Facsimile:

 

Re:

The National Collegiate Student Loan Trust 2006-1 Revolving Liquidity Note Draw
Request

Ladies and Gentlemen:

This notice confirms the Issuer’s request for a draw on the Revolving Liquidity
Note pursuant to Section 2.1 or Section 2.5 of the Revolving Liquidity Note
Agreement in the principal amount of $_____. Please advance the requested drawn
amount as set forth in Section 2.3 of the Revolving Liquidity Note Agreement.

Please acknowledge receipt of this notice by executing below and returning to
the above-listed address.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

ACKNOWLEDGED:

 

UBS AG

 

 

By:

 

 

Name:

 

Title:

 

 

 

 